ORDER
| iConsidering the application of petitioner, Leon A. Maryland, for admission to the practice of law,
IT IS HEREBY ORDERED that the application be denied. The application makes no showing of facts relating to petitioner’s character and fitness to practice law that have changed since this court denied his prior application in In re: Maryland, 09-2470 (La.4/5/10), 32 So.3d 219. Once an applicant is denied admission to the bar, this court will not consider a subsequent application for admission absent a showing of changed circumstances. See In re: Jordan, 00-3006 (La.12/15/00), 775 So.2d 1065.
FOR THE COURT:
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana